IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00428-CV

                   IN THE INTEREST OF C.B.C., A CHILD,



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 11-002592-CV-85


                          MEMORANDUM OPINION


      The trial court’s termination order in this case ordered that the parent-child

relationships between mother, A.T., and father, B.C., and their child, C.B.C., be

terminated and that the Department of Family and Protective Services be appointed

permanent managing conservator of C.B.C. A.T. appealed from this order. B.C., who

signed an irrevocable affidavit of relinquishment of his parental rights, did not appeal.

      Appellant A.T. and Appellee Texas Department of Family and Protective

Services have now filed a joint motion informing the Court that they have entered into

an agreement that is dispositive of all of the issues on appeal. The attorney ad litem for

C.B.C. approved the agreement and motion.
        Based on the agreement, the parties request that this Court reverse that portion

of the trial court’s termination order terminating A.T.’s parental rights to C.B.C. and

remand the matter to the trial court for a new trial and leave the remaining portions of

the trial court’s termination order “undisturbed and in full force and effect.” See TEX. R

APP. P. 42.1(a)(2)(A).      Accordingly, we reverse that portion of the trial court’s

termination order terminating A.T.’s parental rights to C.B.C., remand this case to the

trial court for further proceedings consistent with this opinion and the parties’

agreement, and leave the remaining portions of the trial court’s termination order

undisturbed and in full force and effect.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed in part and remanded
Opinion delivered and filed May 9, 2013
[CV06]




In the Interest of C.B.C.                                                           Page 2